Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 148-149, 151, 156-157, 159, 161, 164-165, 199, 205, 209-212, 215, 217, 223, 237-238, 246, 248-249, 251, 256-258, 282-284 and 323-333 are pending.  

Claims 148-149, 151, 156-157, 159, 161, 164-165, 282-284 and 323-333 stand withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.

Claims 199, 205, 209-212, 215, 217, 223, 237-238, 246, 248-249, 251 and 256-258, drawn to an adapter and a conjugate thereof that read on i) IgG as the antibody or antibody fragment, ii) protein G B1 domain as the AbBD, iii) a sortase recognition, iv) a cysteine as the additional polypeptide or protein, v) an azide/alkyne pair as the handle for click chemistry arid vi) an additional polypeptide or protein fused in frame with the AbBD as the label, are being acted upon in this Office Action.

Rejection Withdrawn
The rejection of claim 238 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in light of the claim amendment and the Examiner’s amendment set forth below.

EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Jonathan Passner on April 14, 2021.

In the claims:
Claims 148-149, 151, 156-157, 159, 161, 164-165, 282-284 and 323-333 have been canceled. 
Claim 199, line 2, “adapted to specifically bind and crosslink” has been changed to -- that specifically binds and crosslinks --  
Claim 209, line 2, “adapted to specifically bind and crosslink” has been changed to -- that specifically binds and crosslinks --  
Claim 215, line 2, “labeled with an additional polypeptide or” has been changed to -- conjugated to a --  
Claim 215, line 3, “a nucleic acid,” has been deleted.
Claim 215, line 3, “DNA, RNA” has been changed to -- a DNA, an RNA --
Claim 223, line 2, “peptide, polypeptide or protein” has been changed to -- a peptide or a protein --  
Claim 237, line 2, “polypeptide” has been deleted.
Claim 237, line 3, “a peptide or protein that is forms a heterodimer with another peptide or protein,” has been deleted.
Claim 238, line 1, “where” has been changed to -- wherein --  
Claim 246, line 1, -- , further -- has been inserted after “claim 223”.  
Claim 248, line 1, “wherein said fusion protein further comprises” has been changed to -- further comprising -- 
Claim 249, line 2, “labeled with an additional polypeptide or” has been changed to --  conjugated to a --  
Claim 249, line 3, “a nucleic acid,” has been deleted.
Claim 249, line 3, “DNA, RNA” has been changed to -- a DNA, an RNA -- 
Claim 256, line 2, “polypeptide” has been deleted.

Conclusion
Claims 199, 205, 209-212, 215, 217, 223, 237-238, 246, 248-249, 251 and 256-258 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644